—Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The jury’s verdict flowed naturally from the facts proven, which as a whole excluded to a moral certainty every reasonable hypothesis of innocence (see, People v Ford, 66 NY2d 428, 441-442; People v Peck, 192 AD2d 746, 747; People v Stanley, 135 AD2d 910). Upon our review of the evidence, the law and the circumstances of this case, we further conclude that the representation received by defendant was meaningful (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147; People v Pennington, 217 AD2d 919, lv denied 87 NY2d 906; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867).
Defendant contends that County Court erred in charging depraved indifference murder (Penal Law § 125.25 [4]) and manslaughter in the first degree (Penal Law § 125.20 [4]) in the conjunctive (see, People v Gallagher, 69 NY2d 525). That contention has not been preserved for our review (see, CPL 470.05 [2]; People v Pennington, supra, at 920), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Doerr and Boehm, JJ.